Exhibit 10.29

 

PROMISSORY NOTE

 

February 15, 2002

 

Altris Software, Inc. a California corporation (“Altris”), having an address for
notices at 9339 Carroll Park Drive, San Diego, California 92121, hereby
acknowledges that as of December 22, 2001 it received funds totaling $1,810,383
(the “Loan”) from Spescom Limited, a United Kingdom corporation (“Spescom UK”),
having an address for notices at 53-55 Uxbridge Road, Ealing, London, England W5
5SA.  In consideration of Spescom UK advancing the Loan to Altris,  Altris
promises to repay the Loan to Spescom UK plus any accrued interest in accordance
with the terms set forth below:

 

1.             Payments and Interest.  The Loan shall accrue interest at the
rate of 10% per annum from the date the Loan, or portion thereof, was advanced
to Altris by Spescom UK.  All unpaid principal and accrued interest under this
Note shall be due and payable on October 15, 2003 (“Due Date”) unless extended
by mutual written consent of  Altris and Spescom UK.

 

2.             Manner of Payments.  All payments by Altris under the Loan shall
be (a) made in lawful money of the United States of America without set-off,
deduction or counterclaim of any kind whatsoever, (b) credited first to amount
for late charges, if any, second to any accrued interest under the Loan and
finally to the principal balance under the Loan, and (c) deemed paid by Altris
upon their actual receipt by Spescom UK.  Interest for any period less than one
year shall be calculated on the basis of 1/360th of one year’s interest
multiplied by the number of days during such period.

 

3.             Interest on Interest.  All interest under the Loan shall, from
its Due Date until it is paid, bear interest at the interest rate set forth
above.

 

4.             Security Interest.  This Note is subject to the terms of a
Security Agreement, dated as of February 15, 2002 by and among Altris, Spescom
Limited, a South African corporation and Spescom UK (the “Security Agreement”)
and is subject to all the provisions thereof, and is secured by a continuing
security interest in the Collateral (as defined in the Security Agreement). 
Notwithstanding the foregoing, Spescom UK shall have full recourse against
Altris, and shall not be required to proceed against the Collateral in an Event
of Default (as defined below).

 

5.             Late Charge.  If any amount of interest and/or principal under
the Loan is not received by Spescom UK within 15 days after its Due Date, then,
without any requirement for notice to Altris, Altris shall immediately pay to
Spescom UK as a late charge an additional sum of 5% per annum of such overdue
amount from the Due Date until the date of payment.  Such late charge represents
a fair and reasonable estimate of the costs that Spescom UK will incur by reason
of any late

 

--------------------------------------------------------------------------------


 

payment by Altris.  Acceptance of such late charge by Spescom UK shall not
constitute a waiver of Altris’ default with respect to such overdue amount, nor
prevent Spescom UK from exercising any of the other rights and remedies
available to Spescom UK under this Note.

 

6.             Acceleration.  All unpaid principal and accrued interest under
this Note shall, at Spescom UK’s election, be immediately due and payable upon
the occurrence of any of the following events, any of which shall constitute a
default (“Event of Default”) under this Note.

 

6.1           If any amount due under this Note is not received by Spescom UK
when due.

 

6.2           The occurrence of an Event of Default (as defined in the Security
Agreement).

 

7.             Commercial Purposes.  Altris acknowledges that the Loan is
obtained for business or commercial purposes and that the Loan will not be used
primarily for personal, family, household or agricultural purposes.

 

8.             Loan Waivers.  To the extent permitted by applicable law, Altris
waives presentment, demand, protest, notice of demand and dishonor.

 

9.             Prepayment Without Penalty.  This Note may be prepaid in whole or
in part at any time without penalty.

 

10.           Interest Limitation.  It is not intended by any provision of this
Note to charge interest at a rate in excess of the maximum rate of interest
permitted to be charged to Altris under applicable law on a cumulative basis. 
If by mistake or error, interest in excess of such maximum rate shall be paid
for any period, the excess amount shall, if permitted by applicable law, be
retained by Spescom UK as Collateral (as defined in the Security Agreement) to
be held without interest or trust and commingled with other assets of Spescom UK
or, if not permitted to be so held by Spescom UK, shall be refunded to Altris. 
Such interest or premium (“Interest Shortage”) shall, if permitted by applicable
law, be added to the interest earned or to be earned for prior or subsequent
periods during the term of the Loan so that, to the extent permitted by
applicable law on a cumulative basis over the life of the Loan, Spescom UK may
collect all of the interest and premium provided for in the Loan, the same to be
accomplished in the following manner, or otherwise as permitted by applicable
law:  (a) if Spescom UK were permitted by applicable law to charge interest to
Altris in such prior periods in excess of the amount of interest and premium
actually charged during such prior periods, then the interest due on the Loan
for such prior periods shall automatically be increased by the amount of such
Interest Shortage, but not in excess of the maximum interest permitted to be
charged to Altris during such

 

2

--------------------------------------------------------------------------------


 

prior periods, and excess of the maximum interest permitted to be charged to
Altris during such prior periods, and such increased interest for such prior
periods shall be immediately due an payable upon such demand; and (b) if Spescom
UK shall have collected all interest permitted by applicable law to charge
interest to Altris in such subsequent periods in excess of the amount of
interest and premium actually charged during such subsequent periods, the
interest due on the Loan for such subsequent periods shall automatically be
increased by the amount of such Interest Shortage, but not in excess of the
maximum interest permitted to be charged to Altris during such subsequent
period, and such increased interest for such subsequent  periods shall be due
and payable at the end of each such subsequent period upon demand.

 

11.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of California.

 

12.           Further Assurances.  Each party to this Note shall execute all 
instruments and documents and take all actions as may be reasonably required to
effectuate this Note.

 

13.           Venue and Jurisdiction.  For purposes of venue and jurisdiction,
this Note shall be deemed made and to be performed in the City of San Diego,
California.

 

14.           Time of Essence.  Time and strict and punctual performance are of
the essence with respect to each provision of this Note.

 

15.           Attorney’s Fees.  In the event any litigation, arbitration,
mediation, or other proceeding (“Proceeding”) is initiated by any party(ies)
against any other party(ies) to enforce, interpret or otherwise obtain judicial
or quasi-judicial relief in connection with this Note, the prevailing party(ies)
in such Proceeding shall be entitled to recover from the unsuccessful party(ies)
all costs, expenses, actual attorney’s and expert witness fees, relating to or
arising out of (a) such Proceeding (whether or not such Proceeding proceeds to
judgment), and (b) any post-judgment or post-award proceeding including without
limitation one to enforce any judgment or award resulting from any such
Proceeding.  Any such judgment or award shall contain a specific provision for
the recovery of all such subsequently incurred costs, expenses, actual
attorney’s and expert witness fees.

 

16.           Modification.  This Note may be modified only by a contract in
writing executed by the party(ies) to this Note against whom enforcement of such
modification is sought.

 

17.           Headings.  The headings of the paragraphs of this Note have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Note, or be used in any manner in the
interpretation of this Note.

 

3

--------------------------------------------------------------------------------


 

18.           Prior Understandings.  This Note and the Security Agreement
contain the entire agreement between the parties to this Note with respect to
the subject matter of this Note, are intended as a final expression of such
parties’ agreement with respect to such terms as are included in this Note, are
intended as complete and exclusive statements of the terms of this Note, and
supersedes all negotiations, stipulations, understandings, agreements,
representations and warranties, if any, with respect to such subject matter,
which precede or accompany the execution of this Note.

 

19.           Partial Invalidity.  Each provision of this Note shall be valid
and enforceable to the fullest extent permitted by law.  If any provision of
this Note or the application of such provision to any person or circumstance
shall, to any extent, be invalid or unenforceable, the remainder of this Note,
or the application of such provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected by
such invalidity or unenforceability, unless such provision or such application
of such provision is essential to this Note.

 

20.           Notices.  All notices or other communications required or
permitted to be given to a party to this Note shall be in writing an shall be
personally delivered, sent by certified mail, postage prepaid, return receipt
requested, or sent by an overnight express courier service that provides written
confirmation of delivery, to such party at its address as set forth above in the
introductory paragraph of this Note.  Each such notice or other communication
shall be deemed given, delivered and received upon its actual receipt, except
that if it sent by mail in accordance with this paragraph, then it shall be
deemed given, delivered and received three days after the date such notice or
other communication is deposited with the United States Postal Service in
accordance with this paragraph.  Any party to this Note may give a notice of a
change of its address to the other party to this Note.

 

21.           Waiver.  Any waiver of a default under the this Note must be in
writing and shall not be a waiver of any other default concerning the same or
any other provision of this Note.  No delay or omission in the exercise of any
right or remedy shall impair such right or remedy or be construed as a waiver. 
A consent to or approval of any act shall not be deemed to waive or render
unnecessary consent to or approval of any act shall not be deemed to waive or
render unnecessary consent to or approval of any other or subsequent act.

 

22.           Drafting Ambiguities.  Each party to this Note has reviewed and
revised this Note.  Each party to this Note has had the opportunity to have such
party’s legal counsel review and revise this Note.  Altris acknowledges that
this Note has been prepared by Solomon Ward Seidenwurm & Smith, LLP (“SWSS”)
which represents only Spescom UK with respect to this Note and all related
matters, that it is not being represented by SWSS in relation to this Note and
related matters and that it has been advised to retain its own legal counsel.
The rule of construction that ambiguities are to be resolved against the
drafting party or in

 

4

--------------------------------------------------------------------------------


 

favor of the party receiving a particular benefit under an agreement may not be
employed in the interpretation of this Note or of any amendments to this Note.

 

ALTRIS:

 

 

 

 

 

 

 

ALTRIS SOFTWARE, IN.,

 

 

 

a California corporation

 

 

 

 

 

By:

 

/s/John W. Low

 

 

 

John W. Low

 

 

 

Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------